DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-19 are allowed. 
By interpreting the claims in light of the Specification ([00100] and [00101] cited below), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting “distributing, to each service node in each defined service path, a description of at least a portion of the defined service chain along with the service chain identifier; and distributing to the host computer (i) data for each service path for the host computer to use to select one of the service paths for the data message, and (ii) a service chain identifier for the host computer to forward with the data message when forwarding the data message to service nodes of the selected service path”

[00100]       On the other hand, when the classification operation matches the data message's attributes to the rule identifier of a service insertion rule that requires a service chain to be performed on the data message, the process 700 performs (725) a path selection operation to select a service path for the service chain specified by the 
[00101]       Each service path is specified in terms of its SPI value. When multiple service paths are specified for a service chain, the path storage 808 stores for each service chain a set of selection metrics 820 for selecting one SPI from the available SPIs. Different embodiments use different selection metrics. For instance, some embodiments use a selection metric that costs a service path based on the number of hosts on which the service nodes of the service path execute. In other embodiments, these selection metrics are weight values that allow the pre-processor to select SPIs for a service chain in a load balanced manner that is dictated by these weight values. For instance, in some embodiments, these weight values are generated by a central control plane based on the load on each of the service nodes in the service path and/or based on other costs (such as number of hosts traversed by the service path, etc.).

Guichard et al. (US 2014/0334488) teaches defining a chain of services to perform on a set of data messages associated with at least one host computer and a service chain identifier to identify the defined service chain ([0025], Service-chain-id Y referenced using service-path-id [10] where, service-path-id [10]=[service-id 1, service-id 22, service-id 44], [0016], Each individual service function is represented using a unique service-id, e.g. FW.sup.1 located at service-node.sup.1 and service-node.sup.2 share a common "service-id", and each service chain is represented using a unique 
defining a plurality of service paths to implement the service chain, each service path defined by reference to a plurality of service nodes ([0013], Each individual service function referenced by the service chain may be deployed at multiple locations and therefore each chain may be executable through one or more independent service paths.)
distributing, to each service node in each defined service path, a description of at least a portion of the defined service chain ([0017], Service chains are constructed via a central controller that determines the order of service functions that should be applied for the chain and allocates a globally unique service-path-id for each service chain it creates. To perform this function the controller needs only to keep "service-id" data structure information. However, as traffic passes through a service chain the physical location of the next service function to be applied must be known. This requires a ([service-id]-to-[location]) mapping where "location" is the infrastructure address (Internet Protocol or other address) of the service node hosting the service function. Such mappings may be held by the central controller (increasing the amount of state it must maintain) or may be distributed independently to network nodes); [0020], Each network node will already hold the following information that will allow for successful building of the service chain: service-id data structure for each individual service-id; and [service-id] to [location] mappings, e.g. [service-id 1] to [service-node 22, service-node 64]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.